Citation Nr: 1512862	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-30 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin condition, including tumors, due to herbicide exposure.

2.  Service connection for lipomas, claimed as tumors and cancer, due to herbicide exposure.

3.  Service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1966 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has reviewed the physical, Veterans Benefits Management System (VBMS), and Virtual VA claims files.

Although the RO has determined that the Veteran did not submit new and material evidence sufficient to reopen the Veteran's claim for service connection for a skin condition, including tumors, the Board must determine on its own whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for lipomas and bilateral hearing loss are discussed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2002 rating decision most recently denied the claim for service connection for a skin condition, including tumors, due to herbicide exposure, citing a lack of evidence of in-service occurrence or any diagnosed skin condition or tumor that was etiologically related to herbicide exposure.  The Veteran was notified of his appellate rights but did not perfect his appeal.

2.  VA treatment records from January through March of 2002 that were added to the claims file after the April 2002 rating decision contain evidence that relates to an unestablished fact necessary to substantiate, and raises a reasonable probability of substantiating, the claim for service connection for a skin condition, including tumors, as they reveal that the Veteran was diagnosed with lipomas and had them surgically removed in late February 2002.  


CONCLUSION OF LAW

New and material evidence has been received since an April 2002 final rating decision and the claim for service connection for a skin condition, including tumors, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2014).  

An April 2002 rating decision most recently denied the claim for service connection for a skin condition, including tumors, citing lack of evidence of in-service incurrence or a current diagnosis related to herbicide exposure.  The Veteran was notified of his appellate rights but did not appeal and the decision became final.  38 C.F.R. §§ 3.104, 20.302 (2014).  In May 2010, he filed a new claim for service connection for tumors caused by herbicides.  VA treatment records from January through March of 2002 contain a diagnosis of lipomas and evidence that they were excised in late February 2002.  

The VA treatment records contain a diagnosis and report of surgical procedure that are new and material evidence because they related to an unestablished fact necessary to substantiate, and raise a reasonable probability of substantiating, the claim for service connection for a skin condition, including tumors, due to herbicide exposure.

In light of the favorable decision, a discussion of Board's duties to notify and assist is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  


ORDER

New and material evidence was presented to reopen a claim for service connection for a skin condition, including tumors, due to herbicide exposure, and to this extent only, the appeal is granted.


REMAND

A.  Lipomas.

VA treatment records from January through March of 2002 provide competent evidence that the Veteran was diagnosed with lipomas and may currently have residuals thereof or residuals from the surgical removal thereof.  In-service exposure to herbicides has been conceded based on the Veteran's service in the Republic of Vietnam; however, as no private treatment records have been obtained and the Veteran has not been provided an examination, the record lacks sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81, 83 (2006).  

B.  Bilateral hearing loss.

The August 2010 VA audiological examiner's opinion is unclear.  The VA examiner opined that the Veteran's bilateral hearing loss and bilateral tinnitus, both of which the Veteran contends began in service, would seem as likely as not associated with one another; however, the VA examiner then opined that the Veteran's tinnitus at least as likely as not had its onset in service because there was no evidence to refute or deny this claim, whereas his bilateral hearing loss did not because his hearing levels were the same on entrance and discharge, and both within normal limits.  The rationale for the opinions appears to be somewhat inconsistent and moreover, the VA examiner's rationale for the negative nexus opinion regarding bilateral hearing loss appeared to rely primarily on the Veteran's normal hearing upon separation from service.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide authorization to obtain treatment records from Community Hospital, Livingston Regional Hospital, and any other private treatment providers.  

2. Then, the RO or AMC should obtain any outstanding records, including from VA, Community Hospital, Livingston Regional Hospital, and any other private treatment providers identified by the Veteran dated since his October 1968 separation from service.

3. Provide the Veteran an examination by an appropriate examiner regarding the nature and etiology of any lipomas or residuals of surgical excision thereof.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file, perform any indicated tests, and describe any disability in detail.

The examiner MUST provide an opinion for each diagnosis regarding:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any lipomas or residuals of surgical excision thereof present at any time since the Veteran's May 2010 petition to reopen are etiologically related to his active service, including conceded exposure to herbicides.  

The examiner MUST provide clear opinions and a supporting medical explanation that considers the Veteran's reports regarding the onset and duration of his symptoms.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. Then, obtain an addendum opinion from the August 2010 VA audiological examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any bilateral hearing loss.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims file and this Remand.

The examiner MUST provide a clear opinion regarding:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral hearing loss present at any time since the Veteran's May 2010 claim is etiologically related to his active service, including conceded exposure to traumatic noise.  

(g) whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral hearing loss present since the Veteran's May 2010 claim is proximately due to service-connected tinnitus.  

(h) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any bilateral hearing loss present since the Veteran's May 2010 claim is aggravated (permanently worsened beyond the natural progression) by service-connected tinnitus.

The examiner MUST provide clear opinions and a supporting medical explanation that considers the Veteran's reports regarding the onset and duration of his symptoms, including his report during his August 2010 VA examination that he began experiencing symptoms of hearing loss and tinnitus in service.  

The examiner should also comment on the August 2010 VA examiner's opinion that it is at least as likely as not that the Veteran's bilateral hearing loss is associated with the Veteran's tinnitus, which the Veteran reported had its onset in service and which the August 2010 VA examiner found was at least as likely as not related to service.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

5. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


